EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement (“Agreement”) is entered into this 15th day of September,2008 by and between (1) BIOFIELD CORP. (“BZEC” or the “Company”), a Delaware public corporation; and (2) SHIVA SHARAREH (“Executive”). RECITALS: WHEREAS BZEC seeks to hire Executive as the Chief Technology Officer of the Company; WHEREAS the Company and Executive desire to delineate the terms and conditions on which (i) the Company shall employ Executive, (ii) Executive shall render services to the Company, and (iii) the Company shall compensate Executive for such services; and WHEREAS in connection with the employment of Executive by the Company, the Company desires to restrict Executive's rights to compete with the business of the Company and/or any of its affiliates or joint venture partners; NOW, THEREFORE, in consideration of the mutual promises, covenants and agreements hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and Executive agree as follows: 1.EMPLOYMENT. The Company hereby employs Executive and Executive hereby accepts employment with the Company upon the terms and conditions hereinafter set forth. 2.TERM. 2.1.The term of this Agreement (the "Term") shall be for a three (3) year period commencing on the Effective Date (as defined in Subsection 2.2 below) of this Agreement, subject, however, to termination as provided herein in Sections 7 and 8 below of this Agreement. 2.2.The effective date of this Agreement shall be the commencementdate agreed to by the parties hereto, provided that such date shall be September 15, 2008(the "Effective Date"). 2.3.Executive and the Company understand and acknowledge that Executive’s employment with the Company constitutes an “at-will” employment.Subject to the Company’s obligations to provide severance benefits as specified herein, Executive and the Company acknowledge that the Company may terminate this employment relationship at any time, upon written notice to Executive, for any or no cause or reason. 2.4.Executive shall formally assume the role of the Chief Technology Officer of the Company on the Effective Date. 2.5.Notwithstanding anything to the contrary contained herein, this Agreement may not be terminated by the Company during the initial six (6) months following its execution and approval by the Board of Directors of the Company 3.POSITION, DUTIES AND RESPONSIBILITIES. 3.1.During the Term, Executive shall serve as the Chief Technology Officer of the Company.
